FILED
                             NOT FOR PUBLICATION
                                                                            DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RRAFMAN KOCI,                                    No.   12-70998

              Petitioner,                        Agency No. A075-682-288

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2017**
                                 Pasadena, California

Before: REINHARDT, GILMAN,*** and WARDLAW, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Rrafman Koci, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’s (BIA) denial of his third motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.

      The BIA did not abuse its discretion in denying Koci’s third motion to

reopen. Ordinarily, “a party may file only one motion to reopen deportation or

exclusion proceedings . . . and that motion must be filed no later than 90 days after

the date on which the final administrative decision was rendered . . . .” 8 C.F.R. §

1003.2(c)(2). A statutory exception is available, however, if the petitioner presents

evidence that is “material and was not available and could not have been

discovered or presented at the previous hearing.” Id. § 1003.2(c)(3)(ii).

      Koci’s third motion to reopen is both untimely and successive. Moreover,

Koci has failed to demonstrate a material change of conditions in Albania that

would entitle him to the statutory exception. The publication of our 2008

memorandum disposition on the Internet is not material to Koci’s application for

relief because Koci has not demonstrated that the publication increased his risk of

harm in Albania. Nor are the news articles attached to Koci’s motion material.

Although they demonstrate that tensions between democrats and socialists

continue, they do not establish a material change in Albania. Even more

importantly, however, Koci has not presented evidence that negates the


                                          2
Immigration Judge’s initial adverse credibility finding, which we affirmed in a

prior appeal. Koci v. Mukasey, 270 F. App’x 644 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3